 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 1 of 11 Page ID #:403

                                                        F~~~~


 1   Pritish Vora
 2 27758 Santa Marg. Pkwy,#530                   2019 APR 19 P~1 3~ 2
                                                                    ~=;~T
 3   Mission Viejo, CA 92691                      C~ ii. r.~.
                                                         v . ,{
 4   949-292-8359
                                                    ,__. ._.
                                                    r


 5   Plaintiff in Pro Per
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11
12   Pritish Vora,                               Case No.: 8:19-cv-00302-AG-KES

13                  Plaintiff,                   PLAINTIFF'S REPLY TO

14         vs.                                   DEFENDANT EXPERIAN

15   EQUIFAX INFORMATION                         INFORMATION SOLUTIONS,

16   SERVICES,LLC et al.,                        INC. OPPOSITION TO

17                  Defendants.                  PLAINTIFF'S MOTION TO

18                                               STRIKE CERTIFICATION AND

19                                               NOTICE OF INTERESTED

20                                               PARTIES AND ANSWER OF

21                                               EXPERIAN INFORMATION

22                                               SOLUTIONS,INC.

23                                               Hearing Date: May 6, 2019

24                                               Time: loam

25                                               Hon. Andrew J. Guilford

26                                               Courtroom: lOD

27
28



                 REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 2 of 11 Page ID #:404




 1       COMES NOW Plaintiff, Pritish Vora,("Plaintiff'), by way of Pro Se, files with
 2   the Honorable Court his REPLY to EXPERIAN INFORMATION SOLUTIONS
 3   INC.("EXPERIAN")OPPOSITION (Doc 28), and states as follows:
 4                                           I.BACKGROUND
 5          Plaintiff filed his NOTICE, MEMORANDUM and DECLARATION in
 6 ~ ~ timely fashion, and in compliance with all Federal and Local Rules (See Docs 22
 7   23 and 25, respectively). EXPERIAN filed its opposition, which can only bf
 8   described as follows: a mish-mash of circumlocution, nothing more than ar
 9   extension of its "shotgun" pleading, and a continuation of the sham.
10                                     II. LEGAL STANDARD
11          Black's Law defines the word "pecuniary" as follows: 1. Involving money
12   monetary or financial. 2. A thing able to be evaluated in terms of money.'
13          Black's Law defines the word "shall" as follows: "this word is generall}
14   imperative or mandatory."Z In a legal sense, the word "shall" refers to "must; is
15   are obliged to."
16          Oxford Dictionary defines the word "any" as "Used to refer to one or
17   of a thing or a number of things, no matter how much or how manv.3 (Ems
18   added).
19          Dictionary.com defines the word "and" as follows: "used to c
20   grammatically coordinate words, phrases, or clauses) along together with, as
21   as, in addition to; besides; also; moreover; added to; plus.4 (Emphasis added).
22          Plaintiff clearly referenced the exact language pursuant to F.R.Civ.P. 7.1
23 L.R. 7.1-1 in his MEMORANDUM (See page 2, Doc 23), which identifies
24   words "any,""and,""shall," and "pecuniary." (Emphasis added).
25
     1 hops://thelawdictionary.org/pecuniary/
26
     2 https://thelawdictionary.org/shall/
27
     3 hops://en.oxforddictionaries.com/defmition/any
28
     4 https://www.dictionary.com/browse/and

                                                   E
                   REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 3 of 11 Page ID #:405




 1          Black's Law defines the word "redundant" as follows, "This term refers
 2   that which goes beyond what is natural or ordinarily necessary."5              The we
 3 "redundant" is also an adjective described as "excessive, inordinate, needless,
 4   tautologic, as in "uncalled-for" or useless, undue."6 (Emphasis added).
 5          The word "immaterial" means that it does not tend to prove or disprove
 6   truth or existence of a fact which bears a direct relationship to a matter i
 7   controversy."~
 8          The word "impertinent" means "Evidence of facts which do not belong
 9   the matter in question, is impertinent and inadmissible.           In general, what
10   immaterial is impertinent, and what is material is, in general, not impertinent.$
11          According to the 9th Circuit, "Our interpretation of the Federal Rules c
12   Civil Procedure begins with the relevant rule's "plain meaning."" (See Kooten~
13   Tribe ofIdaho v. Veneman, 313, F.3d 1094, 1111 (9th Cir. 2002).
14          Also, according to the 9th Circuit, the term "immaterial" is "that which h~
15   no essential or important relationship to the claim or relief or the defenses bein
16   plead." (See Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993). "~
17   matter is impertinent if it does not pertain and is not necessary to the issues i
18   question in the case." See Id.
19          Plaintiff clearly referenced the exact language pursuant to Rule 12(~ in
20   MEMORANDUM. (See Doc 23, pg. 3, 9:11, pg. 4, 20:24).                      Plaintiff
21   referenced case law that specifically supports his MEMORANDUM,and provi
22   several examples to indicate why he filed the motion. Plaintiff also articul~
23   why he respectfully requested to move the court to strike the CIP, the ANS
24   and to strike the AFFIRMATIVE DEFENSES by EXPERIAN.
25
     5 https://thelawdictionary.org/redundant
26
     6 https://legal-dictionary.thefreedictionary.com/redundant
27
     ~ https://definitions.uslegal.com/i/immaterial/
28
     g https://dictionary.thelaw.com/impertinent

                                                       3


                   REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 4 of 11 Page ID #:406




 1                                   III. ARGUMENT
 2         EXPERIAN states in its introduction that "Both Experian's Answer
 3   Certification and Notice of Interested Parties comply with the requirement.
 4   outlined in the Federal Rules of Civil Procedure and the Central District o
 5   California's Local Rules." (See OPPOSITION,Doc 28, pg. 1, 8:10).
 6         First, let's examine the latter, how the argument by EXPERIAN regardin;
 7   the Certification and Notice of Interested Parties ("CIP") falls flat on its face, i
 8   classic "doublespeak," and is patently absurd.
 9         Counsel makes flawed arguments throughout its OPPOSITION, claiming
10   that it "appropriately notified the Court of all entities" to "enable the Court tc
11   evaluate possible disqualification or recusal." (See OPPOSITION, pg. 12, 8:10)
12   Experian Holdings, Inc. is NOT exempt from being disclosed pursuant tc
13   F.R.Civ.P. 7-1, despite that it is not a publicly traded entity. Indeed, Plaintif:
14   clearly stated that the reason for disclosing ALL parent corporations is two-folc
15 (See MEMORANDUM,pg. 10, 22:25 and pg. 11, 1:5).
16         Richard Cordray and the staff at the CFPB issued the CONSENT ORDEF
17   against not only EXPERIAN, but also against its parent, Experian Holdings, Inc.
18   the "holding" company (i.e., the "daddy") that "holds" the "BIG MONEY." Thf
19   chief counsel for EXPERIAN signed for BOTH entities on two separate lines it
20   the STIPULATION,one for EXPERIAN,and one for Experian Holdings, Inc.
21         The holding company parent is not publicly traded, it is privately-held, jus
22   the same way the holding company parent of co-defendant TRANSUNION is also
23   privately-held. (See CIP of TRANSLTNION, Doc 11). There is an obvious
24   disparity on the docket if one CRA (i.e., TRANSUNION)correctly lists its paren
25 I~ AND ultimate parent, whereas another CRA (i.e., EXPERIAN), does not.
26         Plaintiff provided the Delaware Dept. of State records of Experian Holdings
27   Inc. active registration statement (see exhibits Doc 25, Decl. Vora in support o;
28   MEMORANDUM). Counsel makes the argument that its CIP is "not a pleading'

                                              4

                REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 5 of 11 Page ID #:407




 1 (See OPPOSITION, pg. 12, 20:21). However, "The Court may also
 2   e~chibits submitted with the complaint, and take judicial notice of matters
 3   public record outside the pleadings." (See Mir v. Little Co. of Mary Hosp., 8
 4   F.2d 646,649(9t'' Cir. 1988). (Emphasis supplied).
 5         Counsel for EXPERIAN now acknowledges Experian Holdings, Inc. as
 6   holding company (see OPPOSITION, pg. 12, 23:24)., and Plaintiff appreciates
 7   willingness of counsel to correct its CIP by amending it for the docket
 8   OPPOSTION, pg. 13, footnote 2), ("...Experian is willing to file an amens
 9   Notice of Interested Parties to identify EHI as a holding company.").
10         Regarding counsel's contention that Plaintiff "did not meet and confer wi
11   Experian's counsel regarding a contemplated motion to strike Experian's Notice
12   Interested Parties," it is hereby denied by Plaintiff as moot, since counsel is Willi
13   to file an amended CIP. Plaintiff requests the Court to instruct counsel to do so.
14         Plaintiff provided ALL required NOTICE to counsel. First, he clearly sta
15   to all counsel in a preliminary email on March 12, 2019, prior to the "meet any
16   confer" Rule 26(~ telephone conference: "Please be sure you have thoroughl:
17   reviewed the complaint, the relevant parts of the FCRA, the case law that I have
18   cited to support my complaint, the links to the CFPB reports, and the causes o
19   action pertaining to your respective client(s)." (Emphasis added).
20         All counsel had to do was to carefully read ¶ 19 of the Complaint, w
21   referenced the CFPB CONSENT ORDER. Counsel was fully informed
22   before EXPERIAN even made its appearance on the docket and filed its CIP.
23   other words, counsel for EXPERIAN could have easily "found its daddy."
24                                 "Meet me at the bar?"
25         Upon information and belief, pursuant to the "meet and confer" L.R. 7-3
26 Plaintiff, especially as a Pro Se, is not required to "break bread" and "sip wine
27   with opposing counsel to thoroughly discuss his plans for the substance of
28   MOTION TO STRIKE the CIP, ANSWER and AFFIRMATIVE DEFENSES.

                                                5

                 REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 6 of 11 Page ID #:408




 1         Counsel attaches to her declaration as exhibits the emails between Plainti
 2   and counsel. Not surprisingly, at various parts of the OPPOSITION,
 3   mischaracterizes and takes out of context the content of the email corresp
 4   between Plaintiff and counsel for EXPERIAN.
 5         Although it its correct that Plaintiff may have AT FIRST been under t~
 6   impression that he could simply provide NOTICE to counsel on whether h
 7   motion would be "OPPOSED" or "UNOPPOSED," that is only because Plainti
 8   was simply unaware of all the nuances of the rules. However, Plaintiff has since
 9   become a frequent visitor to the Pro Se clinic. The staff provided him with proper
10   guidance of the rules pertaining to L.R. 7-3, and the deadline for filing his motion.
11         Indeed, Plaintiff took the time and energy to go through each and every line
12   of response by EXPERIAN in its ANSWER, created a .PDF of the paragraphs of
13   concern, and sent it to counsel on March 25, 2019, which counsel does not deny.
14 (See also Declaration in support of REPLY,filed contemporaneously herewith).
15         The paragraphs in question had simple explanations written right next
16   them, were self-evident, and needed no further discussion. EXPERIAN was th
17   provided "fair notice" that it has used the "shotgun" approach to its ANSWER v
18   F.R.Civ.P 8(b)(5), by avoiding many of the obvious factual allegations whip
19   required NO discovery, and thus failed to admit the cart that is true, pursua
20   to the Twombly standards of F.R.Civ.P. 8(b)(2) and 8(b)(4). (Emphasis added).
21         Now, let's examine the crux of the OPPOSITION filed by counsel regardi~
22   why its arguments of Rule 12(~ are either nonsensical, or non-applicable.
23         The OPPOSITION filed by counsel is drafted more like a dispositive motior.
24 !, for summary judgment, and lacking substance as to what Plaintiff actually cited in
25   his MEMORANDUM, thereby making it an extension of the sham. By way of
26   example, counsel for EXPERIAN lists a total of twenty-five case citations and a
27   host of statutes. However, conveniently missing from the OPPOSITION was any
28   rebuttals to Plaintiff's MEMORANDUM regarding the very important case

                                               r
                 REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 7 of 11 Page ID #:409




 1 ''citations that made clear and direct references to the requirements of Twombly
 2   Igbal as applicable to pleadings by a defendant.
 3         By way of example, counsel failed to refute any of the opinions by
 4   courts in Jackson, Cramer, Barnes, CTF Dev. and U.S. v. Quadrini, etc. (See
 5   23, pages 11, 15, and 22, respectively).(Emphasis added).
 6         Also absent from counsel's list of statutes are F.R.Civ.P. 8(b)(2)
 7   8(b)(4). Instead, EXPERIAN relies heavily on other parts of F.R.Civ.P. 8 whi
 8   were not even imperative to the MEMORANDUM,how convenient.
 9         Since there are too many cases to list, Plaintiff will focus just on the 9
10   circuit cases cited by EXPERIAN, of which there are five of them. Plaintiff
11   go through each ofthem briefly, and reply to each accordingly.
12         In support of her OPPOSITION, counsel for EXPERIAN relies on
13   authority of Kern Oil Refining Co. v. Tenneco Oil Co., 840 F.2d 730, 735 (9~'' Cir
14   1988) (See OPPOSTION,pg. 10). EXPERIAN claims that it "risk[s]
15   waiving any affirmative defenses not raised in their initial response." Nonsens
16   First of all, Kern was a case regarding res judicata, which is non-applicable her
17   Second, EXPERIAN fails to state that a district court has discretion to allow
18   defendant to plead an affirmative defense in a subsequent motion. (Emphasi
19   added). (See Lido Fin. Cori. v. Summers, 122 F.3d 825, 827(9t'' Cir. 1997)). Se
20   also Rivera v. Anava, 726 F.2d 564, 566 (9th Cir. 1984)). EXPERIAN is using
21 "slight-of-hand" deflection technique that lacks substance to address the iss
22   raised by Plaintiff in his MEMORANDUM,and thus the court must disregard it.
23         Next, EXPERIAN cites Kohler v. Flava Enters., Inc., 779 F.3d 1016 (9~' Cir
24   2015)(See OPPOSITION, page 8). The case held that "fair notice" required b~
25   the pleading standards only requires describing defenses] in `general terms'.'
26   Kohler was a Plaintiff with a disability who claimed that he was not given "fair
27   notice" of the facilitation of an ADA compliant bench in a dressing room. OncE
28   again, counsel did not cite any specifics to the issues raised by Plaintiff as tc



                REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 8 of 11 Page ID #:410




 1 ~ ~ WHY the affirmative defenses itself were flawed, NOT that Plaintiff recei
 2 ~ ~ "fair notice" of such defenses. (Emphasis added). The case is irrelevant to
 3 ~ ~ MEMORANDUM,and thus the court must disregard it.
 4         Moving on, EXPERIAN cites Petrie v. Elec. Game Card, Inc., 761 F.3d 95~
 5 (9th Cir. 2014) (See OPPOSITION, page 4). In Petrie, the defendant filed <
 6   motion to strike against the third amended complaint filed by a Plaintiff, not wherE
 7   a Plaintiff filed a motion to strike a sham pleading by a defendant. (Emphasis
 8   added). Under F.R.Civ.P. 12(x, the district court struck portions of the TAC
 9   concluding that there were abuses in discovery rules. The 9th circuit reversed it
10   The case is irrelevant to the MEMORANDUM,and the court must disregard it.
11         Counsel also cites Simmons v. Navajo Cnt~, 609 F.3d 1011 (9th Cir. 2010;
12 (See OPPOSITION, pg. 7). Here, counsel wants this Court to consider that Rule f
13   requires a party to "state in short and plain terms its defenses to each claim asserte
14   against it." Plaintiff did not argue in his MEMORANDUM that EXPERIAN di
15   not state any affirmative defenses pursuant to Rule S. Furthermore, Plaintiff wa
16   not seeking equitable relief, and therefore any affirmative defenses which rel
17   upon equitable relief should be stricken, as well as irrelevant and "non-defenses."
18         As it turns out, Plaintiff conducted some more research and found a case i
19   THIS district were the court upheld a claim for equitable relief on a FCRA claim
20 (See En~elbrecht v. Experian et al. Case No. 5:12-cv-01547-VAP-OPx). The CRS
21   defendants (coincidentally, the SAME law firms in Plaintiff's case),jointly filed
22   Rule 12(b)(6), which the Honorable Virginia Phillips DENIED. (See Engelbrecht
23   Doc 35). Nevertheless, Plaintiff did not bring forth a cause of action for equitablf
24   relief Furthermore, the Simmons case cited by counsel is addressing F.R.Civ.~
25   8(a), not F.R.Civ.P. 8(b), which is the substance of Plaintiff's MEMORANDUM
26   thus it is irrelevant to the MEMORANDUM,and the Court must disregard it.
27         And finally, counsel for EXPERIAN wants this Court to rely up
28   Whittlestone, Inc., v. Handi-Craft Co., 618 F.3d 970 (9th Cir. 2010) (S

                                                a
                 REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
 Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 9 of 11 Page ID #:411




 1   OPPOSITION, pg. 4). In reversing the district court's granting of a Rule 12(f
 2   motion to strike, the 9th circuit stated, "A rule 12(~ does not authorize a distric
 3   court to strike a claim for damages on the ground that damages are precluded as
 4   matter of law." Once again, the DEFENDANT in the district court filed a motion
 5   to strike against a Plaintiff, who filed a breach of contract suit. The 9th circuit also
 6   stated Rule 12(~ is "neither an authorized nor a proper way to procure thf
 7   dismissal of all or part of a complaint." (citing SA Charles A. Wright &Arthur R
 8   Miller, Federal Practice and Procedure Sec 1380, at 782(1969). (Whittlestone, Icy
 9         Is counsel for EXPERIAN seeking a dismissal of a damages award? Dic
10   counsel file a Rule 12(b)(6) as the defendant did in the district court it
11   Whittlestone? Hmm. Plaintiff sees no Rule 12(b)(6) motion on the docket. So, i
12   must be the other way around, whereby Plaintiff seeks to strike
13 DEFENDANT's pleading.              (Emphasis added).        The Whittlestone case i~
14   irrelevant to Plaintiff's MEMORANDUM,and thus the court must disregard it.
15         In addressing Plaintiff's MEMORANDUM,this Honorable Court need only
16   look at prior "shotgun" cases such as Jackson v. Bank of America (11'h Cir.) anc
17   Quillen Barnes v. AT&T Pension Ben. Plan-Nonbargained Pro ~ram, 718 F.Supp
18   2d 1167, both clearly mentioned in the MEMORANDUM, and which counsel fo
19   EXPERIAN did not address in its OPPOSITION, and thus did not dispute.
20         In Barnes, the Honorable Marilyn Hall Patel, former District Judge for thf
21   Northern District of California, ruled as follows: "Barnes contends that most of thf
22   affirmative defense are "insufficient" because, under the federal pleading standard
23   they lack sufficient supporting factual allegations." (Emphasis supplied).
24         The Court in Barnes also stated, "If the court were to permit
25   unsustainable affirmative defenses to survive, Barnes would be required to cond
26   expensive and potentially unnecessary and irrelevant discovery.                   Thus.
27   AT&T's arguments regarding prejudice cannot rescue its otherwise legally
28   insufficient affirmative defenses." (Emphasis supplied).

                                                9

                 REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 10 of 11 Page ID #:412




 1                                  IV. CONCLUSION
 2         In summary, EXPERIAN wanted to "hopscotch" its way into discovery b~
 3 filing a sham pleading, with affirmative defenses that were either insufficient
 4   irrelevant, immaterial, and impertinent, and thus Plaintiff timely filed a Rule 12(x.
 5         Counsel claims EXPERIAN "only had 21 days" to respond. Nonsense
 6   Plaintiff clearly stated that he would agree to an extension pursuant to L.R. 8-
 7 (See MEMORANDUM, pg. 4, 8:11). Counsel actually had 51 DAYS to responc
 8   given the 30-day extension, but she declined, and is now trying to "backpedal."
 9         It is Plaintiff who has a discovery deadline which is due next week. Plainti~
10   will provide the documents necessary, and well in time for Counsel to file an
11   amended answer. Barnes stated as follows, "The court will permit defendant t
12   amend its answer to cure the pleading defects pursuant to Federal Rule of Civi
13   Procedure 15(a)(2)."    Counsel states that Plaintiff is engaging in "frivolous'
14   motion practice, yet Counsel is willing to amend the CIP, and the ANSWER.
15         Based on the foregoing, Plaintiff respectfully moves the court to strike the
16   following AFFIRMATIVE DEFENSES in the ANSWER filed by EXPERIAN
17   First, Second, Third, Fifth, Sixth, Eighth, Ninth, Tenth and Twelfth, respectively.
18         Plaintiff also respectfully moves the Court to strike the following paragraph;
19   in the ANSWER filed by EXPERIAN, for which requires NO discovery, and fog
20   which EXPERIAN must admit the part that is true: ¶'s 17, 21, 22, 31, 33, 43, 103
21   118, 119, 128, 129, 131, 132, 133, 134, 135, 136, 144, 147, 149, 150, 155, 159
22   163, 188, 189, 193, 195, 196, 197, 199, 203, 207, 246, 253, 266, 267, 274, 27~
23   287, 288, 408, and 413. (See Exhibit A, Decl. in support of REPLY).
24
25         Respectfully submitted by Pritish Vora, Pro Se, on c~l'r' J !~, zc~~ ~
26
27                                                      ~
                                                        ~,~ f/
28

                                              io
                REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
Case 8:19-cv-00302-AG-KES Document 29 Filed 04/19/19 Page 11 of 11 Page ID #:413




 1                            CERTIFICATE OF SERVICE
 2         I, Pritish Vora, certify that I filed the above-referenced REPLY
 3 DEFENDANT EXPERIAN's OPPOSITION with the clerk of the court on A
 4   19,2019, and placed a copy in an envelope via United States Postal Service to:
 5
 6   Nokes &Quinn
     Thomas Patrick Quinn Jr.(Bar No. 132268)
 7   tquinn@nokesquinn.com
 8   410 Broadway St. Suite 200
     Laguna Beach, CA 92651
 9
     Tel: 949-376-3500
10   Attorneys for EQUIFAX
11
   Musick, Peeler &Garrett LLP
12 Donald E. Bradley(Bar No. 145037)
13 d.bradley@musickpeeler.com
   Kristen L. Marker(Bar No. 278596)
14 kmarker@gslwm.com
15 650 Town Center Drive, Suite 1200
   Costa Mesa, CA 92626
16
   Tel: 714-668-2400
17 Tel: 214-560-5442
18 Attorneys for Defendant TRANSLINION
19   JONES DAY
20   Sheereen Javadizadeh (Bar No. 288141)
     sjavadizadeh@jonesday.com
21
     3161 Michelson Drive, Suite 800
22   Irvine, CA 92612
23   Tel: 949-553-7559
     Attorneys for Defendant EXPERIAN
24
25
                                                         ~~~
26
                                                   By Pritish Vora, Plaintiff, Pro Se
27
                       27758 Santa Marg. Pkwy,#530, Mission Viejo, CA 92691
28
                             (949)292-8359               pvora2112@gmail.com
                                              ~~
                REPLY TO EXPERIAN'S OPPOSITION TO PLAINTIFF'S MOTION TO STRIKE
